            Case 1:21-cv-00305-PLF Document 19 Filed 04/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )
                                                 )
                                                          Civil Action No. 21-0305 (PLF)
ALL PETROLEUM-PRODUCT CARGO                      )
ABOARD THE ACHILLEAS WITH                        )
INTERNATIONAL MARITIME                           )
ORGANIZATION NUMBER 9398072,                     )
                                                 )
               Defendant.                        )
                                                 )

             RESPONSE TO COURT ORDER REGARDING EXTENSION OF
                  POTENTIAL CLAIMANTS’ CLAIM DEADLINE

       By and through its undersigned counsel, Plaintiff the United States of America (“United

States” or Government”) respectfully submits this response to the Court’s Minute Order of

April 5, 2021, regarding the notice provided to plaintiffs in (1) Greenbaum v. Islamic Republic of

Iran, Civ. A. No. 02-2148 (RCL) (D.D.C.); (2) Acosta v. Islamic Republic of Iran, Civ. A.

No. 06-0745 (RCL) (D.D.C.); (3) Beer v. Islamic Republic of Iran, Civ. A. No. 06-0473 (RCL)

(D.D.C.); and (4) Kirschenbaum v. Islamic Republic of Iran, Civ. A. No. 03-1708 (RCL)

(D.D.C.) (collectively, the “Greenbaum Plaintiffs”).

       Prior to filing the United States’ Notice of Extension of Potential Claimants’ Claim

Deadline (ECF No. 18), the United States sent counsel for the Greenbaum Plaintiffs a draft of the

paragraph in that Notice concerning the Greenbaum Plaintiffs’ claim deadline to ensure it

accurately reflected the parties’ agreement. Counsel for the Greenbaum Plaintiffs confirmed the

paragraph was acceptable to them.
           Case 1:21-cv-00305-PLF Document 19 Filed 04/06/21 Page 2 of 2




        Additionally, in response to the Court’s Order—and to ensure that the Greenbaum

Plaintiffs have received full, formal notice of all proceedings in this action—the United States

sent the Greenbaum Plaintiffs this same date (i) a copy of the as-filed version of the United

States’ Notice of Extension of Potential Claimants’ Claim Deadline (ECF No. 18); (ii) this

Response; and (iii) a formal notice contemplated by Supplemental Rule G(4)(b), setting the

deadline for the Greenbaum Plaintiffs’ claim to be 30 days following final resolution (including

the conclusion of any appeals) of the United States’ anticipated motion to quash the writs entered

in Greenbaum and its related actions concerning the Defendant Property.



Respectfully submitted,

CHANNING D. PHILLIPS, D.C. Bar #415793            DAVID LIM
Acting United States Attorney                     Trial Attorney
                                                  Counterintelligence & Export Control Section
                                                  National Security Division
By:           /s/ Brian P. Hudak                  U.S. Department of Justice
      BRIAN P. HUDAK                              950 Pennsylvania Avenue, NW, Suite 7700D
      MICHAEL P. GRADY                            Washington, D.C. 20530
      Assistant United States Attorneys           (202) 514-0510
      555 Fourth Street, NW
      Washington, DC 20530
      (202) 252-2500

Attorneys for the United States of America



Dated: April 6, 2021




                                              -2-
